DETAILED ACTION
Drawings
The drawings were received on 01/18/2021.  These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent to Anderson, et al. (US 8,835,839 B1) in view of U.S. Patent to Park (US 7,838,826 B1).
With respect to Claim 1, Anderson teaches most of the elements of the claimed invention, including an ion mobility analyzer apparatus for separating and identifying ionic analytes (e.g., 200/500; Abstract and throughout disclosure), comprising:
an ion source (Column 3, Lines 9-12; and Column 9, Lines 49-51);
two groups of parallel electrodes, wherein a drift region is formed between the two groups (e.g., top and bottom within 200/500) of parallel electrodes (210/215, 220/230, 300/320/330, 400/450, 500/510/515, 530/550), the drift region has an ion entrance and an ion exit, and the ion entrance is connected to the ion source, wherein each of the two groups of parallel electrodes is located in a plane respectively, the two planes are parallel to each other, and a gas flow exists in the drift region (Column 2, Lines 6-16, 39-41, and 60-61; Column 5, Lines 33-40; Column 5, Line 66-Column 6, Line 12; Column 7, Lines 5-7; Column 8, Lines 38-44; and Column 10, Lines 52-54);
a power supply unit, configured to apply direct current voltage on the two groups of parallel electrodes to form a direct current (DC) electric field that applies an opposing force on ions against the gas flow, so that ions with different mobilities are trapped under the combined effect of the gas flow and the direct current electric field, wherein the power supply unit scans the direct current electric field to separate ions with different mobilities in the drift region, and the power supply unit adds radio frequency (RF) voltages on the parallel electrodes to confine ions in a direction perpendicular to the direction of the gas flow (Column 5, Line 3-Column 6, Line 10; Column 6, Lines 37-56; Column 7, Lines 1-12; and Column 7, Line 53-Column 8, Line 37); and, 
a detector connected to the ion exit to receive and detect ions (Column 7, Lines 14-20), wherein a direction of ion injection and of ion ejection may be perpendicular to the direction of gas flow (see Figures 5A-C, 7 and 8; Column 8, Lines 38-44; Column 8, Line 58-Column 9, Line 14; and Column 9, Line 25-Column 10, Line 18).
Anderson does not specifically recite that said gas flow is a laminar flow.
Park teaches an ion mobility/separation device for ion analysis having a laminar gas flow to carry ions through said device to an analyzer (Column 7, Lines 29-48), in opposition to gradient DC/RF fields (Column 16, Lines 36-59).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a laminar gas flow for carrying/moving ions through a mobility/analysis device, as suggested by Park, in the apparatus and method of Anderson, to prevent loss of efficiency/accuracy over analyzers with a non-laminar, or turbulent, flow (Column 6, Lines 29-54 and Column 7, Lines 29-48).
With respect to Claim 14, Anderson teaches most of the elements of the claimed invention, including an analysis method for separating and identifying ionic analytes (Abstract and throughout disclosure) comprising:
providing an ion source (Column 3, Lines 9-12; and Column 9, Lines 49-51);
providing two groups (e.g., top and bottom within 200/500) of parallel electrodes (210/215, 220/230, 300/320/330, 400/450, 500/510/515, 530/550), wherein a drift region is formed between the two groups of parallel electrodes, the drift region has an ion entrance and an ion exit, and the ion entrance is connected to the ions source; wherein each group of the two groups of parallel electrodes is located in a plane respectively, the two planes are parallel to each other, and a gas flow exists in the drift region (Column 2, Lines 6-16, 39-41, and 60-61; Column 5, Lines 33-40; Column 5, Line 66-Column 6, Line 12; Column 7, Lines 5-7; Column 8, Lines 38-44; and Column 10, Lines 52-54);
providing a power supply unit, which applies direct current voltage on the two groups of parallel electrodes to form a direct current (DC) electric field that applies an opposing force on ions against the gas flow, ions with different mobilities are trapped under the combined effect of the gas flow and the direct current electric field, wherein the power supply unit scans the direct current electric field to separate ions with different mobilities in the drift region and the power supply unit adds radio frequency (RF) voltages on the parallel electrodes to confine ions in a direction perpendicular to the direction of the gas flow (Column 5, Line 3-Column 6, Line 10; Column 6, Lines 37-56; Column 7, Lines 1-12; and Column 7, Line 53-Column 8, Line 37); and, 
providing a detector connected to the ion exit to receive and detect ions (Column 7, Lines 14-20), wherein a direction of ion injection and of ion ejection may be perpendicular to the direction of gas flow (see Figures 5A-C, 7 and 8; Column 8, Lines 38-44; Column 8, Line 58-Column 9, Line 14; and Column 9, Line 25-Column 10, Line 18).
Anderson does not specifically recite that said gas flow is a laminar flow.
Park teaches an ion mobility/separation device for ion analysis having a laminar gas flow to carry ions through said device to an analyzer (Column 7, Lines 29-48), in opposition to gradient DC/RF fields (Column 16, Lines 36-59).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a laminar gas flow for carrying/moving ions through a mobility/analysis device, as suggested by Park, in the apparatus and method of Anderson, to prevent loss of efficiency/accuracy over analyzers with a non-laminar, or turbulent, flow (Column 6, Lines 29-54 and Column 7, Lines 29-48).
With respect to Claim 2, Anderson further teaches that each group of parallel electrodes comprises a series of parallel strip electrodes, a lengthwise direction of the strip electrodes is perpendicular to the direction of the gas flow, and radio frequency voltages with different phases are applied on adjacent strip electrodes to form, in the direction perpendicular to the direction of the gas flow, a quadrupole field array or multipole field array for confining ions (Column 5, Line 3-Column 6, Line 10; Column 6, Lines 37-56; Column 7, Lines 1-12; and Column 7, Line 53-Column 8, Line 37; and Figures 2, 4A, 6, and 10).
With respect to Claim 3, Anderson further teaches that each group of parallel electrodes comprises a series of parallel strip electrodes, a (sequential) direction of the strip electrodes is parallel to the direction of the gas flow, and radio frequency voltages with different phases are applied on adjacent strip electrodes to form, in a direction parallel to the gas flow, a quadrupole field array or multipole field array for confining ions (Column 5, Line 3-Column 6, Line 10; Column 6, Lines 37-56; Column 7, Lines 1-12; and Column 7, Line 53-Column 8, Line 37; and Figures 2, 4A, 6, and 10).
With respect to Claim 4, Anderson further teaches that a preset-length segment close to the ion exit of the drift region is provided with a series of electrodes, and radio frequency voltages are applied on the series of electrodes in the preset-length segment to form a focusing electric field to confine ions, focus ions, and transfer ions to the detector (Column 2, Lines 39-61; Column 3, Line 17-Column 4, Line 46; Column 5, Line 40-Column 6, Line 12; and Column 6, Lines 40-56).
With respect to Claims 5-7, Anderson further teaches multiple configurations for various applications, including configurations wherein the ion source is located upstream of the gas flow, and the detector is located downstream of the gas flow, or wherein the ion source is located downstream of the gas flow, and the detector is located upstream of the gas flow, or wherein the ion source and the detector are located on two sides of a particular position in the gas flow (Column 9, Lines 1-56 and Figures 5A-10).
With respect to Claim 8, Anderson further teaches that a mass spectrometer is provided in a pre-stage and/or a post-stage of the drift region to form a mobility and mass-to-charge ratio hybrid analyzer with the ion mobility analysis apparatus (Column 9, Lines 49-57 and Figure 10).
With respect to Claim 9, Anderson further teaches that the power supply unit applies a nonlinear electric field on a part of electrodes in the drift region which are close to the ion entrance to accumulate ions near the ion source, wherein the nonlinear electric field applies an opposing force on ions against the gas flow (Column 1, Lines 64-67; Column 2, Lines 8-23 and 39-61; Column 3, Lines 7-8; Column 3, Line 17-Column 4, Line 46; and Column 5, Line 40-Column 6, Line 12).
With respect to Claims 10 and 15, Anderson further teaches that the direct current electric field in the drift region comprises a nonlinear direct current electric field to trap ions with different mobilities; and the power supply unit scans the nonlinear direct current electric field with time, and the trapped ions with different mobilities pass through the drift region in different periods of drift time to the detector (Column 1, Lines 64-67; Column 2, Lines 8-23 and 39-61; Column 3, Lines 7-8; Column 3, Line 17-Column 4, Line 46; Column 5, Line 40-Column 6, Line 12; Column 7, Lines 17-20; and Column 8, Lines 38-67).
With respect to Claims 11 and 16, Anderson further teaches that the direct current electric field in the drift region comprises a nonlinear direct current electric field to transfer all ions from the ion entrance to an end of the drift region and accumulate the ions at the end; and the power supply unit scans the nonlinear direct current electric field with time, and the ions with different mobilities accumulated at the end pass through the drift region in different periods of drift time to the detector (Column 1, Lines 64-67; Column 2, Lines 8-23 and 39-61; Column 3, Lines 7-8; Column 3, Line 17-Column 4, Line 46; Column 5, Line 40-Column 6, Line 12; Column 7, Lines 17-20; and Column 8, Lines 38-67).
With respect to Claims 12 and 17, Anderson further teaches that the direct current electric field comprises a nonlinear direct current electric field to confine all ions near an axis (e.g., along 340), which is perpendicular to the direction of the gas flow, from the ion source to the detector; and the power supply unit applies a direct current gradient perpendicular to the direction of the gas flow on at least part of the two groups of parallel electrodes, and pushes all ions to move from the ion entrance to the ion exit along the direction perpendicular to the direction of the gas flow (Column 1, Lines 64-67; Column 2, Lines 8-23 and 39-61; Column 3, Lines 7-8; Column 3, Line 17-Column 4, Line 46; Column 5, Line 40-Column 6, Line 12; Column 7, Lines 17-20; and Column 8, Lines 38-67).
With respect to Claims 13 and 18, Park further teaches that velocity of the gas flow in the drift region is scanned with time, ions with different mobilities pass through the drift region in different periods of drift time to the detector (Column 8, Lines 38-51).
Response to Arguments
Applicant’s arguments, see Applicant amendment, filed 01/18/2021, with respect to objections to the drawings and the claims, have been fully considered and are persuasive.  The drawings and the claims have been overcome by the amendment. 
Applicant's arguments filed 01/18/2021, with respect to the prior art rejections of the claims, have been fully considered but they are not persuasive.
With respect to the prior art rejections of the claims as being unpatentable over Anderson and Park, the Applicant asserts that neither Anderson or Park teach the newly added subject matter of the independent claims, which reads: “a direction of ion injection is perpendicular to a direction of gas flow; and a direction of ion ejection is perpendicular to the direction of gas flow”, because neither discuss the direction of ion injection and/or ejection with respect to the direction of ion transfer through the apparatus (e.g., the direction of gas flow; See Applicant Remarks, Pages 9-10.) The examiner respectfully disagrees.
As recited above, Anderson teaches that ions may be injected and ejected in a direction perpendicular to the gas flow (see, for example, Figure 8), in some cases as part of an ion “elevator”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/31/2021